DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 (Original)

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claim 17, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 17, lines 3-6, the recitation “switching means for selectively connecting an input voltage and flying capacitor voltages to an output inductor” and “stress reduction means for limiting the charging of the flying capacitors to Vin/3.”, respectively, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “selectively connecting an input voltage and flying capacitor voltages to an output inductor” and “limiting the charging of the flying capacitors to Vin/3”, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “selectively connecting an input voltage and flying capacitor voltages to an output inductor” and “limiting the charging of the flying capacitors to Vin/3” function respectively.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 limitation “switching means for selectively connecting an input voltage and flying capacitor voltages to an output inductor” and “stress reduction means for limiting the charging of the flying capacitors to Vin/3.”, respectively, has/have been 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “4-level transistor stack” and “(the series and parallel) stress reduction transistors”, respectively.
Similarly, regarding claim 18, lines 1-2, the recitation “ringing reduction means for reducing ringing in the output inductor” appears to have the corresponding structure “freewheel switches (can be used to limit ringing in the output inductor)”
Similarly, regarding claim 19, lines 1-2, the recitation “means for driving the switching means to limit transistors charging the flying capacitors to Vin/ 3” appears to have the corresponding structure “Stress reduction transistors (limit the charging of the flying capacitors to V.sub.in/3). The stress reduction transistors (can also limit switching transistor voltages to V.sub.in/3)”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “ integrated capacitors and transistors arranged as a hybrid 4-level buck converter with 4-level transistor stack having a pair of flying capacitors Cf1 and Cf2 connected thereto, an output inductor connected to a center of the 4-level transistor stack, a pair of series stress reduction transistors, one being between two of the transistors in the 4-level transistor stack and the other being between ground and the 4-level transistor stack, and a parallel stress reduction transistor in parallel with at least a portion of the 4-level transistor stack, wherein the series and parallel stress reduction transistors are arranged to limit voltage on each of the flying capacitors to Vin/3.”, in combination with all other elements recited in claim 1.
Claims 2-16 are also allowed as they further limit allowed claim 1.
Regarding claim 17, prior arts do not suggest or teach, among other claimed allowable features, “switching means for selectively connecting an input voltage and flying capacitor voltages to an output inductor; stress reduction means for limiting the charging of the flying capacitors to Vin/3.”, in combination with all other elements recited in claim 17.
Claims 18-20 are also allowed as they further limit allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2020/0212795, U.S. 2020/0328675, U.S. 2008/0197706 and U.S. 2017/0264205.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 2, 2022